 

 
 
 
Exhibit 10.13
 
FORM OF
AMENDED AND RESTATED EMPLOYMENT AGREEMENT
METRO BANCORP, INC. AND
METRO BANK
 
 
 
 
 
EFFECTIVE DATE DECEMBER 17, 2010
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

 

--------------------------------------------------------------------------------

 

 
TABLE OF CONTENTS
 
     PAGE
 
1.
Employment and Term of Employment
1
 
2.
Services and Duties
1
 
3.
Compensation
1
 
4.
Plans and Fringe Benefits
2
 
5.
Termination by Metro for Cause
2
 
6.
Disability Leave and Death
2
 
7.
Termination by Metro without Cause and Termination Following a Change in Control
and for Good Reason
3
 
8.
Change in Control and Good Reason
4
 
9.
Confidential Information and Non-Competition
4
 
10.
Successors and Assigns
5
 
11.
Assignment
6
 
12.
Source of Payment and Timing
6
 
13.
Interest
6
 
14.
Reimbursements and In-Kind Benefits
6
 
15.
Notices
7
 
16.
Amendment, Waiver and Termination
7
 
17.
General Provisions
8
 

 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

 

--------------------------------------------------------------------------------

 

 
AMENDED AND RESTATED EMPLOYMENT AGREEMENT
 
This Amended and Restated Agreement (“Agreement”) is dated effective as of
December 17, 2010, by and between METRO BANCORP, INC., a Pennsylvania
corporation (“Metro”), and METRO BANK, a Pennsylvania bank and a wholly-owned
subsidiary of Metro (“Bank”), and ________________ (“Executive”).
 
BACKGROUND
 
Executive is employed as a __________________ and __________________ of Metro
and Bank. The Boards of Directors of Metro and Bank (separately or collectively,
the "Board") have determined that the services of Executive in this capacity are
valuable to Metro and Bank. Accordingly, the Board wishes to have Executive's
services available to Metro for at least two (2) years and to provide
supplemental benefits to Executive should his/her employment with Metro
terminate under certain circumstances or should he/she die or become disabled
before the termination of this Agreement.
 
The Board and Executive entered into an employment agreement, effective
______________, 2009 (the “Original Agreement”) and now the parties desire to
amend and restate the Original Agreement in order to comply with the Internal
Revenue Service interpretations and guidance set forth in Notices 2010-6 and
2010-80.
 
NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained here, and intending to be legally bound, the parties agree as follows:
 
1. Employment and Term of Employment.
1.1 Metro offers Executive employment, and Executive accepts such employment,
subject to all the terms and conditions of this Agreement, for a term of two (2)
years beginning on the date of the Original Agreement, and, subject to automatic
renewal and extension as stated below and to Metro's and Bank's right to
terminate his/her employment as stated below. Notwithstanding anything provided
to the contrary, on each Anniversary Date of the Original Agreement, this
Agreement and Executive's employment shall automatically be renewed and extended
(upon the same terms and conditions) for a new two (2) year term unless written
notice by either party is given pursuant to Section 1.2 below. "Term" means the
original two (2) year employment period, as well as any renewed or extended
periods as provided for in this Agreement. “Anniversary Date” means __________,
2010, as well as each annual ____________ 1st thereafter if this Agreement is
automatically renewed or extended.
1.2 Either party may terminate this Agreement on any Anniversary Date of this
Agreement by giving to the other party written notice of termination no later
than ninety (90) days before any such Anniversary Date. As a result of the
foregoing notice being given to either party, the Term will have one (1) year
remaining from the applicable Anniversary Date, subject to the terms and
conditions of this Agreement.
2. Services and Duties.
2.1 During the Term, Executive shall be employed as a __________________and
__________________of Metro and Bank and shall have such powers and duties as may
from time to time be prescribed by the respective executive officers and Board
of Directors of Metro and Bank. Executive agrees to his/her continued employment
and to devote his/her full time and efforts to the business and affairs of
Metro, Bank and their subsidiaries, if any, and to use his/her best efforts to
promote the interests of Metro, Bank and their subsidiaries.
3. Compensation.
3.1 Metro shall pay the following compensation to Executive for all services to
be rendered by him/her under this Agreement and for all positions held by
him/her during the Term, payable at regular intervals in accordance with Metro's
normal payroll practices now or subsequently in effect: “base salary” at the
rate of $________________ per year, subject to an annual review and such upward
adjustments as may be deemed appropriate by the Board or a Board-designated
Committee. The Board or Board-designated Committee may approve an increase in
salary for Executive, but shall have no obligation to do so. For this Agreement,
a “year” shall be deemed to commence upon the signing of this Agreement and on
January 1 of each subsequent calendar year. Compensation for a portion of a year
shall be pro-rated.
3.2 During the Term, Metro will reimburse Executive for all expenses incurred by
Executive which

 

--------------------------------------------------------------------------------

 

Metro determines to be reasonable and necessary (in accordance with its normal
reimbursement practices now or subsequently in effect) for Executive to carry
out his/her duties under this Agreement.
4. Plans and Fringe Benefits.
4.1 During the Term, Executive shall be entitled to participate in any bonus
programs, incentive compensation plans, stock option plans or similar benefit or
compensation programs now or hereafter in effect which are generally made
available from time to time to executive officers of Metro. For any period less
than a full year during the Term, Executive shall receive an amount equal to the
prorated portion of the compensation payable pursuant to such plan or program.
Any annual bonus (or prorated portion of an annual bonus) earned and payable to
Executive hereunder shall be paid on or after January 1 but not later than March
15 of the calendar year following the calendar year for which the annual bonus
(or prorated portion of an annual bonus) is earned.
4.2 During the Term, Executive shall also be entitled to: (a) participate in all
fringe benefits as then in effect that are generally available to Metro's
salaried officers including, without limitation, family medical, dental and
vision insurance programs, hospitalization coverage, life insurance coverage,
disability coverage and long-term care insurance; (b) automobile allowance; and
(c) such other fringe benefits as the Board, or a designated Committee of the
Board, shall deem appropriate.
5. Termination by Metro for Cause.
5.1 Metro shall have the right at any time to terminate Executive's employment,
for cause, on thirty (30) days' prior written notice to Executive. For this
Agreement, the term “for cause” means only the following:
(i) If at any time during the Term, Executive is indicted for, convicted of or
enters a plea of guilty or nolo contendere to, a felony, a crime of falsehood or
a crime involving fraud, moral turpitude or dishonesty; or
(ii) If at any time during the Term, Executive willfully violates any of the
covenants or provisions of this Agreement including, without limitation, the
willful failure of Executive to perform his/her duties hereunder or the
instructions of the Board after written notice of such instructions (other than
any such failure resulting from Executive's incapacity due to illness or
disability) or Executive engages in any conduct materially harmful to Metro's
business, and in either case fails to cease such conduct or correct such
conduct, as the case may be, within thirty (30) days subsequent to receiving
written notice from the Board advising Executive of same (which conduct shall be
specifically set forth in such notice).
5.2 If Executive's employment shall terminate for cause, then Metro shall pay
Executive in accordance with the regular payroll practices of Metro, his/her
full base salary through the date of termination at the rate in effect at the
time notice of termination is given and Metro shall have no further obligations
to Executive under this Agreement other than to pay Executive such other
compensation as may have accrued and be due him/her pursuant to Section 4 above.
6. Disability Leave and Death.
6.1 If Executive becomes disabled while employed during the Term, Executive's
employment and this Agreement will not terminate at such time but Executive
shall be placed on disability leave until the first to occur of the expiration
of this Agreement or Executive's recovery from disability, but in no event
longer than twenty-nine (29) months. Metro shall compensate Executive during the
disability leave at a rate equal to 70% of his/her annual base salary at the
time he became disabled. Metro agrees that it will make the payments due under
this Section 6.1 on the first day of each month, commencing with the first day
of the month following the month in which he is determined to be disabled, in an
amount equal to 1/12 of 70% of his/her annual base salary at the time he is
determined to be disabled. Such payments shall be reduced each month, however,
by the amount of any disability payments made to Executive under any
Metro-sponsored disability insurance plan. The amount of the reduction under the
preceding sentence shall be computed as if Executive had elected to receive
monthly payments of disability benefits (regardless of the actual payment
frequency). If Executive becomes disabled as provided in this Section 6, then he
shall nonetheless continue, after becoming so disabled and until the end of the
Term, to be entitled to receive at Metro's expense such group hospitalization
coverage, life insurance coverage and disability coverage as is generally made
available from time to time to executive officers of Metro, if and to the extent
permitted by the respective insurers of such coverage. Until such time as
Executive is determined to be disabled, Executive shall continue to receive
his/her full base salary and other compensation and fringe benefits due him/her
under Section 4 above.
6.2 For purposes of determining Executive's eligibility for disability leave
under this Agreement, Executive shall be deemed to have become "disabled” upon
his/her inability to perform the duties and services of the character

 

--------------------------------------------------------------------------------

 

contemplated by this Agreement, because of any medically determinable physical
or mental impairment that can be expected to result in death or can be expected
to last for a continuous period of not less than six (6) months.
6.3 If Executive dies during the Term while employed hereunder, then his/her
employment and his/her rights to compensation hereunder shall automatically
terminate at the close of the calendar week in which death occurs. Any amount
owed to Executive upon his/her death shall be paid to the personal
representative of Executive's estate.
7. Termination by Metro without Cause and Termination Following a Change in
Control and for Good Reason.
7.1 If Metro shall terminate Executive's employment other than for cause or as
provided in Section 1.2 above, then:
(i) Metro shall pay to Executive his/her full base salary through the date of
termination in accordance with the regular payroll practices of Metro, and any
compensation due him/her as provided in Section 4 above; and
(ii) In lieu of any further salary payments to Executive, for a period
subsequent to the date of termination, Metro shall pay as severance pay to
Executive a lump sum severance payment equal to two (2) times Executive's
average annual base salary in effect during the twenty-four (24) months
immediately preceding such termination.
7.2 If Executive shall terminate his/her employment following a Change in
Control or for "Good Reason" (as defined in Section 8 below) then:
(i) Metro shall pay to Executive his/her full base salary through the date of
termination in accordance with the regular payroll practices of Metro and any
other compensation due him/her as provided in Section 4 above; and
(ii) In lieu of any further salary payments to Executive for a period subsequent
to the date of termination, Metro shall pay as severance pay to Executive a lump
sum severance payment equal to two (2) times Executive's average annual base
salary in effect during the twenty-four (24) months immediately preceding such
termination.
7.3 Upon termination of Executive's employment as set forth in either Section
7.1 or 7.2 above, Metro shall have its independent certified public accountant
promptly determine the aggregate present value pursuant to Section 280G(d)(4) of
the Internal Revenue Code of 1986, as amended (the "Code"), of all amounts
payable to Executive under this Agreement, and of all other amounts payable to
Executive upon or by reason of his/her termination which are determined in good
faith by Metro's independent certified public accountant to be "parachute
payments" (as defined in Section 280G(b)(2) of the Code and the regulations
promulgated thereunder) made pursuant to agreements or plans which are subject
to Section 280G. Such determination of present value and of other amounts
constituting "parachute payments" is binding; provided that if Executive obtains
an opinion of counsel satisfactory to Metro or an Internal Revenue Service
ruling to the effect that the method of determining present value was improper
or that specified payments did not constitute "parachute payments," calculations
will be made in accordance with such opinion or ruling. The determinations
pursuant to this Section shall not change the form of payment (other than
reduce, if necessary) or delay the payment of amounts due Executive under this
Agreement. In the event the aggregate present value of all benefits under this
Agreement and other "parachute payments" is equal to or in excess of 300% of
Executive's "base amount" as defined in Section 280G(b)(3)(A) and the
regulations thereunder, Executive waives the right to "parachute payments"
sufficient to reduce the present value of all such payments below 300% of the
"base amount." If any reduction in payments is required pursuant to this
Section, payments under this Agreement and all other amounts payable to
Executive upon or by reason of his/her termination shall be reduced
proportionately. If it is established pursuant to a final determination of a
court of competent jurisdiction or an Internal Revenue service proceeding that,
notwithstanding the good faith of Executive, Metro and Metro's independent
certified public accountant in applying the terms of this Section 7, the
aggregate "parachute payments" paid to or for Executive's benefit are in an
amount that would result in any portion of such "parachute payments" not being
deductible by Metro or any affiliate by reason of Section 280G of the Code, then
Executive shall have an obligation to pay Metro upon demand an amount equal to
the sum of (i) the excess of the aggregate "parachute payments" paid to or for
Executive's benefit without any portion of such "parachute payments" not being
deductible by reason of Section 280G of the Code and (ii) interest on the amount
set forth in clause (i) above at the applicable federal rate (as defined in
Section 1274(d) of the Code) from the date of Executive's receipt of such excess
until the date of such payment.
7.4 In addition to the other compensation set forth in either Section 7.1 or 7.2
above, upon termination of Executive's employment as set forth in either Section
7.1 or 7.2 above, Executive shall be entitled, following the date of
termination, to participate in all Metro medical, disability, hospitalization
and life insurance benefits for a period of one

 

--------------------------------------------------------------------------------

 

(1) year except that should Executive accept subsequent employment during the
one (1) year period following the date of termination, continuation of any
medical, disability, hospitalization or life insurance benefit will cease to the
extent that any such benefit is provided through or by Executive's subsequent
employer.
7.5 Except as provided in this Section 7, nothing in this Agreement shall affect
or have any bearing on Executive's entitlement to other benefits under any plan
or program providing benefits by reason of termination of employment, provided
that such entitlement would be in compliance with or exempt from Section 409A of
the Code.
7.6 Executive shall have the right to terminate his/her employment (i) within a
period of sixty (60) days following a “Change in Control” and (ii) for "Good
Reason" (as both terms are defined in Section 8 below).
In the event of his/her termination following a Change in Control, payment shall
be made to Executive within ninety (90) days following such Change in Control
provided that the payment would be made in the second taxable year if the ninety
(90) day period began in one taxable year and ended in the subsequent taxable
year.
In the event of his/her termination for Good Reason, Executive must give notice
to Metro of the existence of the condition(s) described in Section 8.2 within
ninety (90) days of the initial existence of the condition(s). Upon such notice,
Metro shall have a period of thirty (30) days during which it may remedy the
condition(s) (the “Cure Period”). If Metro fails to cure the condition(s)
constituting the Good Reason during the Cure Period, Executive's separation from
service must occur within a period of ninety (90) days following the expiration
of the Cure Period in order for the termination to constitute a termination
pursuant to a Good Reason for purposes of this Agreement. If Executive's
termination occurs after the expiration of ninety (90) days following the Cure
Period, such termination shall not be treated as a termination pursuant to a
Good Reason and Executive shall have no right to the payments and benefits
described in this Agreement.
7.7 Anything in this Agreement to the contrary notwithstanding, Executive shall
not be required to mitigate the amount of any payment provided for in this
Agreement by seeking other employment.
8. Change in Control and Good Reason.
8.1 For this Agreement, a “Change in Control” of Metro means (a) any person or
group acquires ownership of stock of Metro that, together with stock already
held by such person or group, constitutes more than 50 percent of the total fair
market value or total voting power of the stock of Metro; (b) any person or
group acquires (or has acquired during the 12-month period ending on the date of
the most recent acquisition by such person or group) ownership of stock
possessing 30 percent or more of the total voting power of the stock of Metro;
(c) a majority of members of Metro's Board of Directors is replaced during any
24-month period by directors whose appointment or election is not approved by a
majority of the members of Metro's Board before the date of the appointment or
election of any of the “replacement” directors; or (d) ) any person or group
acquires (or has acquired during the 12-month period ending on the date of the
most recent acquisition by such person or group) of assets from Metro that have
a total gross fair market value equal to or more than 40 percent of the total
gross fair market value of all of the assets of Metro immediately before such
acquisition(s). For purposes of this Section, “group” is defined or determined
pursuant to Treasury Regulation §1.409A-3 paragraph (i)(5)(v)(B).
8.2 For this Agreement, "Good Reason" means (i) that without Executive's
consent: (a) the nature and scope of Executive's authority, responsibilities or
duties with Metro or Bank or a surviving or acquiring Person are materially
reduced to a level below that which he enjoys on the date hereof, (b) the duties
and responsibilities assigned to Executive are materially inconsistent with that
which he has on the date of this Agreement, resulting in a diminution of
Executive's authority, duties or responsibilities, (c) the salary and fringe
benefits which Metro provides on the date of this Agreement or at any time
hereafter are materially reduced, (d) Executive's position or title with Metro
or Bank or the surviving or acquiring Person is reduced from his/her current
position or title with Metro and/or Bank, resulting in a material reduction in
Executive's authority, duties or responsibilities or (e) there's a material
change in the geographic location at which Executive must perform the services,
provided that such material change results in any relocation or transfer of
Metro's principal executive offices to a location more than fifty (50) miles
from Executive's principal residence on the date hereof without Executive
consent; (ii) Metro or Bank materially breaches this Agreement; or (iii) a
material breach of this Agreement by any successor to Metro or Bank by such
successor's failure or refusal to assume all duties and obligations of Metro and
Bank under this Agreement.
9. Confidential Information and Non-Competition.
9.1 Executive covenants and agrees that he will not, during the Term of his/her
employment or at any subsequent time, except with the express prior written
consent of the Board, directly or indirectly disclose, communicate or

 

--------------------------------------------------------------------------------

 

divulge to any Person, or use for the benefit of any Person, any knowledge or
information with respect to the conduct or details of Metro's business which he,
acting reasonably, believes or should believe to be of a confidential nature and
the disclosure of which to not be in Metro's interest.
9.2 Executive covenants and agrees that he will not, during the Term of his/her
employment, except with the express prior written consent of the Board, directly
or indirectly, whether as employee, owner, partner, consultant, agent, director,
officer, shareholder or in any other capacity, engage in or assist any Person to
engage in any act or action which he, acting reasonably, believes or should
believe would be harmful or inimical to the interests of Metro.
9.3 (A) Executive covenants and agrees that he will not, except with the express
prior written consent of the Board, in any capacity (including, but not limited
to, owner, partner, shareholder, consultant, agent, employee, officer, director
or otherwise), directly or indirectly, for his/her own account or for the
benefit of any Person, establish, engage or participate in or otherwise be
connected with any commercial banking business which conducts business in any
geographic area in which Metro and its subsidiaries is then conducting such
business except that the foregoing shall not prohibit Executive from owning as a
shareholder less than 5% of the outstanding voting stock of an issuer whose
stock is publicly traded.
(B) The provisions of Section 9.3(A) shall be applicable commencing on the date
of this Agreement and ending on one of the following periods, as applicable:
(i) If this Agreement is terminated by Metro in accordance with the provisions
of Section 1.2 of this Agreement, the effective date of termination of this
Agreement;
(ii) If Executive voluntarily terminates his/her employment one year following
the effective date of termination of this Agreement; or
(iii) If this Agreement is terminated in accordance with the provisions of
either Section 7.1 or 7.2 of this Agreement, six months following the effective
date of termination of this Agreement; provided however, that if Metro is
prohibited by any governmental agency regulating the affairs of Metro or Bank
from paying Executive, in whole or in part, the severance pay described in
Paragraphs 7.1(ii) or 7.2( ii), then the provisions of Section 9.3(A) shall end
on the effective date of termination of this Agreement.
9.4 The parties agree that any breach by Executive of any of the covenants or
agreements contained in this Section 9 will result in irreparable injury to
Metro for which money damages could not adequately compensate Metro and
therefore, in the event of any such breach, Metro shall be entitled (in addition
to any other rights and remedies which it may have at law or in equity) to have
an injunction issued by any competent court enjoining and restraining Executive
and/or any other Person involved from continuing such breach. The existence of
any claim or cause of action which Executive may have against Metro or any other
Person (other than a claim for Metro's breach of this Agreement for failure to
make payments hereunder) shall not constitute a defense or bar to the
enforcement of such covenants. In the event of any alleged breach by Executive
of any of the covenants or agreements contained in this Section 9, Metro shall
continue any and all of the payments due Executive under this Agreement until
such time as a Court shall enter a final and unappealable order finding such a
breach; provided, that the foregoing shall not preclude a Court from ordering
Executive repay such payments made to him/her for the period after the breach is
determined to have occurred or from ordering that payments hereunder be
permanently terminated in the event of a material and willful breach.
9.5 If any portion of the covenants or agreements contained in this Section 9,
or the application hereof, is construed to be invalid or unenforceable, the
other portions of such covenant(s) or agreement(s) or the application thereof
shall not be affected and shall be given full force and effect without regard to
the invalid or unenforceable portions to the fullest extent possible. If any
covenant or agreement in this Section 9 is held to be unenforceable because of
the area covered, the duration thereof, or the scope thereof, then the court
making such determination shall have the power to reduce the area and/or
duration and/or limit the scope thereof, and the covenant or agreement shall
then be enforceable in its reduced form.
9.6 For purposes of this Section 9, the term "Metro" shall include Metro, any
successor of Metro under Section 10 hereof, and all present and future direct
and indirect subsidiaries and affiliates of Metro including, but not limited to,
Bank.
10. Successors and Assigns.
This Agreement shall inure to the benefit of and be binding upon any corporate
or other successor of Metro which will acquire, directly or indirectly, by
merger, consolidation, purchase, or otherwise, all or substantially all of the

 

--------------------------------------------------------------------------------

 

assets of Metro, and shall otherwise inure to the benefit of and be binding upon
the parties hereto and their respective heirs, executors, administrators,
successors and assigns. Upon the death of Executive any payments or benefits
otherwise due Executive hereunder shall be paid to or be for the benefit of
Executive's legal representatives. Nothing in the Agreement shall preclude Metro
from consolidating or merging into or with or transferring all or substantially
all of its assets to another Person. In that event, such other Person shall
assume this Agreement and all obligations of Metro in this Agreement. Upon such
a consolidation, merger, or transfer of assets and assumption, the term "Metro,"
as used in this Agreement, shall mean such other Person and this Agreement shall
continue in full force and effect.
11. Assignment.
Neither this Agreement nor any rights to receive payments hereunder shall be
voluntarily or involuntarily assigned, transferred, alienated, encumbered or
disposed of, in whole or in part, without Metro's prior written consent and
approval, and shall not be subject to anticipation, levy, execution,
garnishment, attachment by, or interference or control of, any creditor.
12. Source of Payment and Timing.
12.1 All payments provided under this Agreement shall be paid in cash from the
general funds of Metro, no special or separate fund shall be required to be
established and Executive shall have no right, title or interest whatsoever in
or to any investment which Metro may make to aid Metro in meeting its
obligations hereunder except to the extent that Metro shall, in its sole and
absolute discretion, choose to designate any of its rights it may have under one
or more life insurance policies it may obtain to cover any of its obligations
under this Agreement. Nothing contained in this Agreement, and no action taken
pursuant to its provisions, shall create or be construed to create a trust of
any kind or fiduciary relationship between Metro and Executive or any other
Person.
12.2 All payments due under Sections 5.2, 6.3, 7.1 or 7.2 above shall be made
not later than the thirtieth (30th) day following the date of termination of
employment. It is provided, however, that, if, at the time of Executive's
termination of employment with Metro or Bank, Metro has stock which is publicly
traded on an established securities market and Executive is a “specified
employee” (as defined in Section 409A of the Code) and it is necessary to
postpone the commencement of any payments or benefits otherwise payable pursuant
to this Agreement as a result of such termination of employment to prevent any
accelerated or additional tax under Section 409A of the Code, then Metro shall
postpone the commencement of the payment of any such payments or benefits
hereunder (without any reduction in such payments or benefits ultimately paid or
provided to Executive) that are not otherwise paid within the short-term
deferral exception under Section 409A of the Code and are in excess of the
lesser of two (2) times (i) Executive's then-annual compensation or (ii) the
limit on compensation then set forth in Section 401(a)(17) of the Code, until
the first payroll date that occurs after the date that is six months following
Executive's “separation of service” with Metro or Bank (within the meaning of
such term under Section 409A of the Code). The accumulated postponed amount
shall be paid in a lump sum payment within ten days after the end of the
six-month period. If Executive dies during the postponement period prior to the
payment of postponed amount, the amounts postponed on account of Section 409A
shall be paid to the personal representative of Executive's estate within 60
days after the date of his/her death.
13. Interest.
In the event any benefits due to Executive are not paid when due hereunder,
Executive shall be entitled (in addition to his/her other rights and remedies)
to interest on the past due amounts at a rate equal to two percentage points
above the prime rate charged from time to time by Bank, such interest to
commence on the date a benefit was due hereunder.
14. Reimbursements and In-Kind Benefits.
14.1 Generally.
 
All reimbursements and in-kind benefits provided under this Agreement shall be
made or provided in accordance with the requirements of Section 409A of the
Code, including, where applicable, the requirement that:
 
(i) any reimbursement shall be for expenses incurred during Executive's lifetime
(or during a shorter period of time specified in this Agreement);
 
(ii) the amount of expenses eligible for reimbursement, or in-kind benefits
provided, during a calendar year

 

--------------------------------------------------------------------------------

 

may not affect the expenses eligible for reimbursement, or in-kind benefits to
be provided, in any other calendar year;
 
        (iii) the reimbursement of an eligible expense will be made on or before
the last day of the calendar year following the year in which the expense is
incurred;
 
(iv) the right to in-kind benefits shall not extend beyond the last day of
Executive's second taxable year following his/her termination of employment; and
 
(v) the right to reimbursement or in-kind benefits is not subject to liquidation
or exchange for another benefit.
 
14.2 Reimbursement of Enforcement Expenses.
 
If Metro fails to pay or provide Executive any of the amounts due him/her under
this Agreement or fails to provide Executive with any of the other benefits due
him/her under this Agreement, and provided Metro does not cure any such failure
within thirty (30) days after having received written notice from Executive of
such failure, Executive shall be entitled to full reimbursement from Metro for
all costs and expenses (including reasonable attorneys' fees and costs) incurred
by Executive in enforcing his/her rights under this Agreement.
15. Notices.
All notices, requests, demands and other communications hereunder shall be in
writing and shall be deemed to have been duly given if delivered by hand or
mailed, certified or registered mail, return receipt requested, with postage
prepaid, to the following addresses or to such other address as either party may
designate by like notice:
If to Metro, to:
Metro Bank
3801 Paxton Street
Harrisburg, PA 17111
Attn: Gary L. Nalbandian, President
 
If to Executive:
_____________________
_____________________
_____________________
 
and to such other or additional person or persons as either party shall have
designated to the other party in writing by like notice.
 
16. Amendment, Waiver and Termination.
16.1 General.
No amendment, waiver or termination of any of the provisions of this Agreement
shall be effective unless in writing and signed by the party against whom it is
sought to be enforced. Any written amendment, waiver or termination hereof
executed by Metro and Executive (or his/her legal representatives) shall be
binding upon them and upon all other Persons, without the necessity of securing
the consent of any other Person including, but not limited to, Executive's
spouse, and no Person shall be deemed to be a third party beneficiary under this
Agreement except to the extent provided under Section 12.1 above.
16.2 Compliance with Requirements of Troubled Assets Relief Program (TARP).
Notwithstanding Section 16.1, in the event Metro is a participant in TARP,
during such time as the U. S. Treasury Department (“Treasury”) holds an equity
or debt position in Metro, Executive agrees to modify the terms of this
Agreement to comply with any executive compensation requirements of such
Program, including (i) an agreement to relinquish to Metro any bonus or
incentive compensation paid that is based on statements of earnings, gains, or
other criteria that are later proven to be materially inaccurate; and (ii) a
reduction, if necessary, in any compensation so as not to receive any “golden
parachute” payments (based on the applicable Code provision). Executive also
agrees to waive any claims he may have against

 

--------------------------------------------------------------------------------

 

Metro or Treasury as a result of any amendments to this Agreement required by
TARP.
17. General Provisions.
17.1 This Agreement constitutes the entire agreement between the parties
concerning its subject matter, and supersedes and replaces all prior agreements
between the parties.
17.2 Bank or any other subsidiary of Metro may make payments to Executive
thereunder in lieu of payments to be made by Metro, and to the extent such
payments are so made, Metro shall be released of its obligations to make such
payments.
17.3 The benefits provided under this Agreement shall be in addition to and
shall not affect the proceeds payable to Executive's beneficiaries under group
life insurance policies which Metro may be carrying on Executive's Life.
17.4 "Person" as used in this Agreement means a natural person, joint venture,
corporation, sale proprietorship, trust, estate, partnership, cooperative,
association, non-profit organization or any other legal entity.
17.5 This Agreement may be executed in one or more counterparts, each of which
shall be deemed an original, but all of which taken together shall constitute
one and the same Agreement.
l7.6 Except as otherwise expressly stated in this Agreement, no failure on the
part of any party to this Agreement to exercise and no delay in exercising any
right, power or remedy under this Agreement shall operate as a waiver; nor shall
any single or partial exercise of any right, power or remedy hereunder preclude
any other or further exercise thereof or the exercise of any other right, power
or remedy.
17.7 Metro and Executive consent to the exclusive jurisdiction of the courts of
the Commonwealth of Pennsylvania and the United States District Court for the
Middle District of Pennsylvania in any and all actions arising hereunder and
irrevocably consent to service of process as set forth in Section 15 above.
17.8 The headings of the sections of this Agreement have been inserted for
convenience of reference only and shall in no way restrict or modify any of the
terms or provisions of this Agreement.
17.9 This Agreement shall be governed and construed and the legal relationships
of the parties determined in accordance with the laws of the Commonwealth of
Pennsylvania applicable to contracts executed and to be performed solely in the
Commonwealth of Pennsylvania.
17.10 This Agreement is contingent upon any required approval of the Federal
Deposit Insurance Corporation.
17.11 This Agreement is intended to comply with the requirements of Section 409A
of the Code or an exemption from Section 409A, and shall in all respects be
administered in accordance with Section 409A. Executive's termination of
employment under this Agreement shall be interpreted in a manner consistent with
the separation from service rules under Section 409A. For purposes of Section
409A of the Code, each payment made under this Agreement shall be treated as a
separate payment and the right to a series of payments under this Agreement
shall be treated as a right to a series of separate payments. In no event shall
Executive, directly or indirectly, designate the calendar year of a payment.
            
 
 
 
 
 
 

 

--------------------------------------------------------------------------------

 

METRO BANCORP, INC.
 
 
By:_________________________________
Attest                         Name:
Title:
 
METRO BANK
 
 
By: _________________________________
Attest                         Name:
Title:
 
 
EXECUTIVE:
 
 
 
______________________________
Witness                                            
 

 